              Case 3:15-cv-00797-JST Document 517 Filed 03/19/19 Page 1 of 2




 1   Karen I. Boyd (State Bar No. 189808)
     boyd@turnerboyd.com
 2   Jennifer Seraphine (State Bar No. 245463)
     seraphine@turnerboyd.com
 3   Zhuanjia Gu (State Bar No. 244863)
     gu@turnerboyd.com
 4   Keeley I. Vega (State Bar No. 259928)
     vega@turnerboyd.com
 5   Jacob S. Zweig (State Bar No. 296129)
     zweig@turnerboyd.com
 6   TURNER BOYD LLP
     702 Marshall Street, Suite 640
 7   Redwood City, California 94063
     Telephone: (650) 521-5930
 8   Facsimile: (650) 521-5931
 9   Attorneys for Defendants/Counterclaim Plaintiffs
     REARDEN, LLC, REARDEN MOVA, LLC,
10   MO2, LLC, and MOVA, LLC
11

12                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION

14
     SHENZHENSHI HAITIECHENG
15   SCIENCE AND TECHNOLOGY CO., LTD., a                Case No. 3:15-cv-00797-JST

16   People’s Republic of China corporation,
                          Plaintiff,                    DEFENDANTS’ NOTICE OF
17                                                      SUBMITTED MATTER
            and
18
     VIRTUE GLOBAL HOLDINGS LIMITED, a
19   business company incorporated in the British
     Virgin Islands,
20
                          Intervenor,
21          v.
22   REARDEN, LLC, a California Limited Liability
     Company; REARDEN MOVA, LLC, a
23
     California Limited Liability Company; MO2,
24   LLC, a California Limited Liability Company;
     and MOVA, LLC, a California Limited Liability
25   Company,
26                        Defendants.
     AND RELATED COUNTERCLAIMS.
27

28
     DEFENDANTS’ NOTICE OF SUBMITTED MATTER                               CASE NO. 3:15-CV-00797-JST
              Case 3:15-cv-00797-JST Document 517 Filed 03/19/19 Page 2 of 2




 1          Pursuant to Civil Local Rule 7-13, Defendants Rearden LLC (“Rearden LLC”), Rearden
 2   Mova LLC, MO2 LLC, and Mova LLC (collectively “Defendants”) hereby notify the Court that
 3   Defendants will not file rebuttal declarations in response to the Declaration of Benjamin M.
 4   Kleinman in Support of Opposition to Appointment of Special Master re Asset Return (“Kleinman
 5   Decl.,” D.I. 515), and therefore respectfully request that the Court consider Defendants’ pending
 6   Motion for Enforcement of Judgment and For Attorneys’ Fees (D.I. 499) submitted.
 7          Civil Local Rule 7-13 provides that “[w]henever any motion or other matter has been under
 8   submission for more than 120 days, a party, individually or jointly with another party, may file with
 9   the Court … that the matter remains under submission.” The Commentary to this rule provides that
10   “[t]his rule does not preclude a party from filing an earlier notice if it is warranted by the nature of
11   the matter under submission ….”
12          Following the February 28, 2019, hearing on Defendants’ pending Motion, the Court ordered
13   Defendants to submit supplemental declarations by March 8, 2019, Plaintiff VGH to submit
14   responsive declarations by March 15, 2019, and that Defendants may submit rebuttal declarations by
15   March 22, 2019. (D.I. 511). Defendants filed the Supplemental Declaration of Jacob Zweig in
16   Support of Defendant’s Motion for Enforcement of Judgment and for Attorneys’ Fees on March 8.
17   (D.I. 514). Plaintiff VGH filed the Kleinman Decl. on March 15. (D.I. 515). Defendants will not
18   file rebuttal declarations. Defendants therefore respectfully request that the Court consider
19   Defendants’ pending Motion submitted.
20                                                            Respectfully submitted,
21   Dated: March 19, 2019                             By: /s/Jacob Zweig
                                                           Jacob S. Zweig (State Bar No. 296129)
22                                                         zweig@turnerboyd.com
                                                           Jennifer Seraphine (State Bar No. 245463)
23                                                         seraphine@turnerboyd.com
                                                           TURNER BOYD LLP
24                                                         702 Marshall Street, Suite 640
                                                           Redwood City, California 94063
25                                                         Telephone: (650) 521-5930
                                                           Facsimile: (650) 521-5931
26
                                                              Attorneys for Defendants
27                                                            REARDEN LLC, REARDEN MOVA LLC,
                                                              MO2 LLC, MOVA LLC
28
     DEFENDANTS’ NOTICE OF SUBMITTED MATTER               1                       CASE NO. 3:15-CV-00797-JST
